Exhibit 10.2

 

LOGO [g468141001.jpg]

SPACE EXPLORATION TECHNOLOGIES CORP.

LAUNCH SERVICES AGREEMENT

This Falcon 9 Launch Services Agreement, including all attachments hereto (this
“Agreement”), is entered into as of December 21, 2012 (“Effective Date”) by and
between Space Exploration Technologies Corp., a Delaware corporation with
principal offices at 1 Rocket Road, Hawthorne, CA 90250 (“SpaceX”) and ORBCOMM
Inc., a Delaware corporation with principal offices at 2115 Linwood Avenue, Fort
Lee, NJ 07024 (“Customer”).

WHEREAS, pursuant to the Termination Agreement between SpaceX and Customer,
dated as of the date hereof, the Parties have mutually determined to terminate
any and all obligations or claims under the Falcon 1e Commercial Launch Services
Agreement, dated August 28, 2009 (the “Falcon 1e Agreement”);

WHEREAS, Customer desires SpaceX to launch up to eighteen (18) of its Satellites
into orbit, in two (2) batches of Satellites (each a “Satellite Batch”), where
each Satellite Batch provided by Customer to be launched by SpaceX shall consist
of no fewer than [***...***] Satellites (or total Payloads) and no more than
[***...***] Satellites (or total Payloads); and

WHEREAS, SpaceX desires to provide Launch Services for eighteen Satellites with
its Falcon 9 launch vehicle, [***…***].

NOW THEREFORE, the Parties agree as follows:

1. Definitions. Capitalized terms used herein and not defined herein shall have
the meanings given such terms on attached Exhibit A.

2. Services.

2.1 Launch Services. SpaceX shall furnish Customer two (2) Launch Services for
two Satellite Batches consisting of up to eighteen (18) Satellites (or total
Payloads) in

 

— Space Exploration Technologies Corp. Proprietary and Confidential —

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

the aggregate, to be launched from the Launch Site as contemplated herein and in
the Statement of Work attached hereto as Exhibit B (“SOW”). A Launch Service
shall be considered complete upon Launch, but not complete in the event of a
Terminated Ignition. Additional services may be provided as set forth in the
SOW, or subject to mutual written agreement of the Parties. With respect to each
Launch Service, SpaceX reserves the right to sell any remaining payload capacity
on the Launch Vehicle to other customers of SpaceX on a Non-Interference Basis.
Customer agrees to reserve at least one (1) meter of height above the 1575
interface plane of the Dispenser in order to enable SpaceX to utilize for
third-party payloads, to be reflected in the Interface Control Document.

2.2 Initial Flight of Launch Vehicle. [***…***], provided that such delay
(counted from the day after the last day of the First Launch Period) shall not
be attributable to either Customer or SpaceX pursuant to Sections 9.2 (Customer
Delays) and 9.3 (SpaceX Delays), respectively, provided however, that Customer’s
rights and remedies under Sections 14.2(b) (Termination for Delay) and 14.2(d)
(Special Termination Right), as well as SpaceX’s rights and remedies under
Section 14.3(b) shall continue to apply.

3. Price. The Contract Price shall be Forty-Two Million Six Hundred Thousand
U.S. dollars ($42,600,000) (“Contract Price”). The price for each Launch Service
shall be [***…***] (“Launch Price”), with Milestone Payments to be made in
accordance with Section 4 (Payment Terms). For the avoidance of doubt, the
Launch Price does not include the Dispenser, services associated with the
Dispenser that are not reflected in the SOW, or other additional services that
might be agreed by the Parties (or a third party contracting with Customer) to
be provided, on a time and materials basis, pursuant to a separate agreement.

4. Payment Terms.

4.1 Down Payment. The Parties acknowledge that [***…***] of the aggregate
[***…***] in payments made by Customer to SpaceX pursuant to the Falcon 1e
Agreement shall be applied as a down payment under this Agreement, to be equally
between the first Launch Service and the second Launch Service (individually or
together, as applicable, the “Down Payment”), as reflected below, against the
aggregate Forty-Two Million, Six Hundred Thousand U.S. dollars ($42,600,000)
payable under this Agreement. The Parties further acknowledge and agree that, by
virtue of execution of this Agreement, any claim, obligation, or liability, or
refund that may be owed, under the Falcon 1e Agreement is waived or terminated,
as applicable.

4.2 Milestone Payments. In addition to the Down Payment, upon the completion of
any milestone set forth in below (each a “Milestone”), SpaceX shall be entitled
to the

 

— Proprietary and Confidential —

Page 2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

payment (each a “Milestone Payment”), and Customer shall pay the applicable
invoice issued by SpaceX in accordance with Section 4.3 (Payment Obligation),
and pursuant to the following schedule:

[***…***]

The Parties acknowledge and agree that where SpaceX requires cooperation or
information from Customer to accomplish a given Milestone, if a Customer failure
or delay in furnishing such cooperation or information delays accomplishment of
such Milestone, after written notice thereof by SpaceX to Customer, the
corresponding Milestone Payment shall nevertheless be due to SpaceX upon the
originally scheduled Due Date and paid by Customer to SpaceX accordingly.

4.3 Payment Obligation.

(a) Customer shall be obligated to make all payments to SpaceX hereunder
regardless of the outcome of a Launch. Payments shall be made regardless of
Launch Vehicle readiness status reports or Satellite / Satellite Batch readiness
status reports.

(b) Upon the occurrence of each Launch, regardless of outcome, any payments made
under this Agreement to the extent directly attributable to the corresponding
Launch Service as set forth above (whether received by SpaceX or due and owing
to SpaceX) shall be considered earned and nonrefundable by SpaceX.

4.4 Invoices. Excluding Milestone Payment “Launch 1-A,” which shall be paid no
later than two (2) days after the date of this Agreement, SpaceX shall submit an
invoice to Customer for payment after completion of a Milestone, on or after the
completion thereof, including [***…***]. Payment shall be made by Customer to
SpaceX, for any Milestone Payment within [***…***] of submission of an invoice
by SpaceX in accordance with the requirements of this Section 4 (Payments).
SpaceX shall invoice Customer at the address set forth in Section 18 (Notices)
and Customer shall make payments via electronic deposit of funds to the SpaceX
Account.

4.5 Late Fees. Any payment due under this Agreement that shall remain unpaid
after its date due as set forth herein, and if the Party owed such payment has
provided the other Party written notice thereof and a [***…***] period to cure,
then the non-paying Party shall pay interest to the other Party at a rate equal
to the lesser of: (i) [***…***] per annum (applied on an annual basis); or
(ii) the maximum amount permitted by applicable law. Interest will be computed
commencing as of the business day after the original due date until and
including the date payment is actually made, unless paid during the cure period,
in which case no interest shall be due.

 

— Proprietary and Confidential —

Page 3

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

5. Launch Schedule.

5.1 Scheduling. The date of the first Launch (“First Launch Date”) shall occur
within a [***…***] period between June 15, 2013 and [***…***] (“First Launch
Period”), and the date of the second Launch (“Second Launch Date”) shall occur
within a [***…***] period beginning [***…***] and ending June 30, 2014 (“Second
Launch Period”). Notwithstanding the timeframes established for the First Launch
Period, the parties understand and agree that SpaceX shall use commercially
reasonable efforts to perform the first Launch within [***…***] of receipt from
Customer of a complete and correct finite element model representative of the
integrated payload stack configuration, per Appendix B of the SOW, and any other
information reflected in the SOW for joint integration analyses. Any delays or
noncompliance to the SOW attributable to Customer or its Related Third Parties
with respect to delivery of the foregoing to SpaceX shall toll SpaceX’s
obligations to perform the first Launch Service day-for-day and shall not affect
SpaceX’s rights or remedies pursuant to Sections 9.2 or 14.3(b).

The Parties shall determine, no later than: (i) [***…***] prior to the start of
a First Launch Period, a [***…***] period within the First Launch Period (“First
Launch Slot”) during which the First Launch Date will occur; (ii) [***…***]
prior to the start of a First Launch Slot, a [***…***] period within the First
Launch Slot (“First Launch Interval”) during which the First Launch Date will
occur; and (iii) at least [***…***] prior to the start of a First Launch
Interval, the estimated First Launch Date. The Parties shall determine, no later
than: (i) [***…***] after the actual first Launch Date, a [***…***] period
within a Second Launch Period (“Second Launch Slot”) during which the Second
Launch Date will occur; (ii) [***…***] prior to the start of a Second Launch
Slot, a [***…***] period within the Second Launch Slot (“Second Launch
Interval”) during which the Second Launch Date will occur; and (iii) at least
[***…***] prior to the start of a Second Launch Interval, the Second Launch
Date. The above-referenced dates and time frames shall be determined by mutual
written consent of the Parties (such consent not to be unreasonably withheld,
conditioned or delayed), based on Launch Range availability, Launch Vehicle
readiness, Satellite Batch readiness, weather and similar factors.

 

— Proprietary and Confidential —

Page 4

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

5.2 Satellite Batch Configuration and Delivery.

(a) Configuration. Customer shall furnish SpaceX with written notice of the
quantity of Satellites and/or Satellite Mass Simulators that shall form the
Satellite Batch to be supplied by Customer for a specific Launch Service, and
SpaceX shall likewise notify Customer of secondary payload configuration, if
any, as follows: (i) with respect to the Launch Service for the first Satellite
Batch, no later than [***…***] after the Effective Date; and (ii) with respect
to the Launch Service for the second Satellite Batch, no later than [***…***]
prior to the first day of the Second Launch Period; provided, however, that in
no case shall either Satellite Batch provided by Customer for either Launch
Service consist of more than [***…***] Payloads and that in no case shall SpaceX
be obligated to Launch a total of more than eighteen (18) Payloads over both
Launch Services. For the avoidance of doubt, following the first Launch Service,
SpaceX shall be deemed to have discharged its obligation with respect to no
fewer than [***…***], regardless of whether Customer elects to substitute mass
ballast for one or more Satellites in the initial Satellite Batch.

(b) Delivery to Launch Site. In any case, Customer shall deliver the relevant
Satellite Batch and Dispenser to the Launch Site at least four (4) weeks and not
more than six (6) weeks prior to the applicable Launch Date, fully tested (with
the exception of standard post-shipment testing) and ready for integration with
the Launch Vehicle.

5.3 Periodic Certifications. Beginning [***…***] 2013, and every [***…***]
thereafter until the relevant Launch, for each Launch Service, each Party shall
certify (in writing) to the other if production of the Launch Vehicle or
Satellite Batch (as applicable) is on schedule for the relevant Launch Date or
not. With respect to a Satellite Batch, the [***…***] certification must include
the launch readiness date as well as the status of each Satellite of the
relevant Satellite Batch as of the date of certification. With respect to the
Launch Vehicle, the certification must include the launch readiness date as well
as the status of the relevant Launch Vehicle prior to the relevant Launch. In
the event of an anticipated delay in production of the Launch Vehicle or a
Satellite Batch (as applicable), the Party experiencing the delay shall provide
a bona fide estimate of the duration of the delay. Notwithstanding the
foregoing, the Parties acknowledge and agree that any delay fees (described in
Section 9 (Delays)) shall apply only to actual Launch delays beyond the First
Launch Period or Second Launch Period, as applicable, and not anticipated
production or other delays.

5.4 Launch Manifest. SpaceX seeks to avoid launch scheduling conflicts when
allocating launch slots on the SpaceX manifest. [***…***] With respect to a
manifest conflict affecting Customer’s second Launch Service, SpaceX will manage
manifest, production and launch date decision making per the following
priorities:

[***…***]

 

— Proprietary and Confidential —

Page 5

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Following a launch displacement by a higher-priority launch at the Launch Site,
and subject to the terms and conditions of this Agreement, SpaceX shall retain
the pre-existing launch order (rather than move the displaced mission to a
subsequent vacant launch period).

In the event of a launch delay by SpaceX, and subject to the other terms and
conditions of this Agreement, the pre-existing order of launches at the Launch
Site shall be maintained, unless the reason for the SpaceX delay is unique to
the interface of the Satellite Batch and the Launch Vehicle, subject to the
other terms and conditions of this Agreement, SpaceX shall reschedule Customer’s
Launch Date during any subsequent unoccupied time period selected by Customer of
at least [***…***], as indicated on the schedule to be provided by SpaceX.

5.5 Launch Vehicle Upgrades. Beginning on [***…***], through [***…***], SpaceX
shall use commercially reasonable efforts to accommodate up to [***…***]
individual U.S. person direct employees of Customer to attend, solely as a
passive observer, design briefings held for commercial customer(s) of SpaceX
(subject to the consent of such customer(s)), involving development of the
Falcon 9 launch vehicle, [***…***]; specifically, the [***…***]. For the
avoidance of doubt, Customer’s attendance as a passive observer shall not give
rise to any concurrence or approval authority for Customer with respect to any
of the Falcon 9 launch vehicle, [***…***], nor shall it obligate SpaceX to seek
Customer’s concurrence or approval with respect to any aspect of the Falcon 9
launch vehicle, [***…***], development.

6. Taxes. Should Taxes be levied on the services or payments contemplated herein
(other than Taxes on the income of the Parties), Customer shall be responsible
for all Taxes related to the Satellite Batch and every Satellite (“Customer
Taxes”) and SpaceX shall be responsible for all Taxes related to the Launch
Vehicle and the Launch Services. Customer Taxes are not included in the Contract
Price and shall be borne by Customer in addition to the Contract Price. Where
SpaceX is required by law to withhold Customer Taxes, SpaceX shall notify and
provide Customer evidence of such requirement and Customer shall pay SpaceX the
full amount of such withheld Customer Taxes in addition to the Contract Price.

7. Third Party Liability for Launch Activities.

7.1 Insurance. SpaceX shall satisfy (at its own expense) third party launch
liability insurance requirements in the amounts and consistent with applicable
United States federal regulations and statutes governing commercial space
launch. SpaceX shall name as additional insureds (among others), Customer, any
customer of Customer directly involved in Launch Activities, Customer’s Related
Third Parties directly involved

 

— Proprietary and Confidential —

Page 6

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

in Launch Activities, any third party payload customers, any customers of a
third party payload customer directly involved in Launch Activities, and
SpaceX’s Related Third Parties directly involved in Launch Activities. Such
insurance shall cover death, bodily injury, property loss and damage to third
parties for such launch activities as are prescribed by the CSLA and the terms
of the launch license issued to SpaceX pursuant thereto (“Launch Activities”).
Third-party launch liability insurance does not cover any loss or damage to the
Satellite Batch or any Satellite, or any Customer property, equipment, or
personnel (or the property, equipment, or personnel of Customer’s Related Third
Parties). Any insurance coverage for the Satellite Batches (including any and
all Satellite(s) grouped therein), Customer property, equipment, and personnel
(and the property, equipment, or personnel of Customer’s Related Third Parties)
at any time during the Agreement, including any static fires of the Launch
Vehicle, shall be the sole responsibility of Customer and shall be purchased no
later than the applicable Satellite Batch arriving at the Launch Site. Launch or
On-orbit insurance policies shall be purchased by Customer at least [***…***]
prior to the applicable Launch Date, and Customer shall initiate discussions
with insurance providers for Launch or On-orbit insurance policies at least
[***…***] prior to the applicable Launch Date. All insurance policies purchased
by Customer shall expressly waive rights of subrogation as to SpaceX and its
Related Third Parties. Copies of Customer policies under this Section 7.1
(Insurance) shall be provided to SpaceX no later than [***…***] after the
purchase of such policies.

7.2 Excess Third Party Liability for Launch Activities. To the extent not
covered by third party launch liability insurance or eligible for coverage by
the United States Government pursuant to the CSLA, SpaceX shall be exclusively
liable to third parties for any death, injury, loss or damage arising from the
Launch Activities caused by SpaceX or its equipment (including the Launch
Vehicle or parts or components thereof), and Customer shall be exclusively
liable to third parties for any death, injury, loss or damage arising from the
Launch Activities caused by Customer or its equipment (including the Satellite
Batch or any Satellite or parts or components thereof).

8. Cross-Waivers; Indemnification.

8.1 Waivers. Each Party hereby agrees not to sue or otherwise bring a claim
against the other Party, such Party’s Related Third Parties or the
U.S. Government or its contractors or subcontractors for any injury, death,
property loss or damage (including loss of or damage to the Satellite Batch or
any Satellite, the Launch Vehicle, or other financial loss), sustained by it or
its employees, officers, directors or agents, arising in any manner out of or in
connection with activities relating to the performance of this Agreement.

 

— Proprietary and Confidential —

Page 7

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

8.2 Extension of Waivers. Each Party hereby agrees to extend the waiver of
claims and release of liability herein to their respective contractors,
subcontractors and insurers, requiring them to waive (in writing) the right to
sue or otherwise bring a claim against the other Party or that Party’s Related
Third Parties for any injury, death, property loss or damage (including loss of
or damage to the Satellite Batch or any Satellite, the Launch Vehicle, or other
financial loss) sustained by them or any of their employees, officers, directors
or agents, arising in any manner out of or in connection with activities
relating to the performance of this Agreement.

8.3 Indemnification. Each Party hereby agrees that it shall indemnify and hold
harmless the other Party from and against any liability or expense, including
attorneys’ fees, resulting from any suit or claim by the indemnifying Party’s
Related Third Parties for any injury, death, property loss or damage (including
loss of or damage to the Satellite Batch or any Satellite, the Launch Vehicle,
or other financial loss) sustained by it or any of its employees, officers,
directors or agents, arising in any manner out of or in connection with
activities relating to the performance of this Agreement.

8.4 Applicability. The obligation to waive claims shall apply to the Parties’
contractors, subcontractors and insurers (at every tier) that are involved in
activities relating to the performance of this Agreement. The waivers shall
apply regardless of the theory of liability, whether based in contract, tort,
equity or otherwise, including negligence, product liability, strict liability,
or any other theory of liability. Each Party agrees to obtain insurance as it
deems necessary to cover death, injury, loss or damage for which it has waived
the right to sue or bring a claim against the other Party, and each Party agrees
to obtain a waiver of subrogation rights from any insurer providing such
insurance coverage. Nothing in this Section 8 (Cross-Waivers; Indemnification)
shall preclude either Party from suing or otherwise bringing a claim against its
own Related Third Parties. The Parties agree to memorialize certain of the
rights and obligations described in this Section 8 (Cross-Waivers;
Indemnification) in an agreement advised or required by the appropriate
U.S. regulatory authorities, to include execution of the form of cross-waivers
substantially in the form of attached Exhibit C.

9. Delays. For the avoidance of doubt in Sections 9.2 and 9.3 only, any delays
attributable to one party shall not toll or otherwise affect concurrent delays
attributable to the other party.

9.1 Excusable Delays. Neither Party shall be liable for any delay or failure in
the performance of its obligations under this Agreement in the event such delay
or failure is due to an Excusable Delay. Failure by either Party timely to
obtain any required governmental license, permit or authorization shall not be
an Excusable Delay. Subject to this Section 9.1 (Excusable Delays) and
Section 14 (Termination), the period of

 

— Proprietary and Confidential —

Page 8

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

performance for each Party under this Agreement shall be extended by the
duration of any Excusable Delay. A Party seeking to invoke this Section 9.1
shall notify the other Party writing within [***…***] of the occurrence of an
Excusable Delay, including a reasonable description of the causes thereof and
such Parties’ efforts to avoid the Excusable Delay or mitigate the impact
thereof, and a reasonable extension period will be agreed to by both Parties in
writing. Notwithstanding the foregoing, in the event one or more Excusable
Delays result in an aggregate Excusable Delay attributable to a Party in excess
of [***…***] for a Launch Service, the other Party shall have the right to
[***…***]. In the event of a termination of a Launch Service by Customer for
Excusable Delay by SpaceX, [***…***], within [***…***] of any such termination.
In the event of [***…***] by SpaceX for Excusable Delay by Customer, SpaceX
shall fully retain the [***…***] and [***…***] of any remaining amounts paid by
Customer hereunder for [***…***], or the [***…***] and [***…***] of any
remaining amounts paid by Customer [***…***], without further obligation or
liability to Customer and shall [***…***], within [***…***] of any such
[***…***]. For the avoidance of doubt, any delay attributable to failure on the
part of Customer’s or SpaceX’s contractor(s) or subcontractor(s) timely delivery
of any Satellite or Dispenser or component, other than an Excusable Delay on the
part of such contractor(s) or subcontractor(s), shall for purposes of this
Agreement be considered [***…***], as relevant, and shall not be considered an
Excusable Delay hereunder.

9.2 Customer Delays. Excluding Excusable Delays and irrespective of SpaceX
launch readiness, if Customer’s actual launch readiness is delayed for a period
exceeding one hundred eighty (180) days (in the aggregate) beyond the last day
of an applicable Launch Period (or if Customer requests such delay), Customer
agrees to pay SpaceX delay fees based on the following schedule: [***…***]. Any
fractional month(s) shall be calculated on a pro rata basis and nothing in this
Section 9.2 (Customer Delays) shall be construed as permitting delayed payment
of any amounts owed by Customer hereunder. [***…***]. SpaceX shall not be
responsible for Satellite Batch, Dispenser or other Customer equipment storage
costs in the event of a delayed Launch, whether or not such delay is an
Excusable Delay. For the avoidance of doubt, [***…***].

9.3 SpaceX Delays. Excluding Excusable Delays and irrespective of Customer’s
launch readiness, if SpaceX’s actual launch readiness is delayed for a period
exceeding one hundred eighty (180) days (in the aggregate) beyond the last day
of the applicable Launch Period (or if SpaceX requests such a delay), SpaceX
agrees to pay Customer delay fees based on the following schedule: [***…***].
Any fractional month(s) shall be calculated on a pro rata basis.

 

— Proprietary and Confidential —

Page 9

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

9.4 Payment. Any delay fees owed hereunder shall be payable monthly in arrears.

10. Intellectual Property. At no time shall either Party have any ownership
rights, other rights or license to any Inventions of the other Party (or the
other Party’s Related Third Parties) including, without limitation, any
Inventions conceived and first reduced to practice during performance of this
Agreement. The Parties do not intend to jointly develop any Inventions
hereunder.

11. Confidentiality.

11.1 Confidentiality of Agreement. Neither Party shall disclose any terms of
this Agreement to any third party without the prior written consent of the other
Party, except as necessary in the reasonable judgment of a Party to comply with
judicial or other governmental requirement, or when disclosure is required by a
governmental agency or under applicable laws, including by the U.S. Securities
and Exchange Commission or any securities exchange on which the securities of a
Party or its affiliates are then trading, or as otherwise expressly provided
herein, and with reasonable notice provided in writing to the affected Party at
least five (5) business days in advance of the disclosure.

11.2 Announcements.

No public announcement, release, or other disclosure of information relating to
this Agreement, including the existence of this Agreement or either Party’s
performance, shall be made except by prior written agreement of the Parties,
such agreement not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, either Party shall be permitted to make
disclosures necessary or in good faith determined to be reasonably necessary
under the Securities Act of 1933, as amended, and the Securities Exchange Act
of 1934, as amended. [***…***].

11.3 Proprietary Information. SpaceX and Customer each agree to retain in
confidence all Proprietary Information of the other Party. Each Party agrees to:
(i) preserve and protect the confidentiality of the other Party’s Proprietary
Information; (ii) refrain from using the other Party’s Proprietary Information
except as contemplated in this Agreement; (iii) disclose the Proprietary
Information only to its directors, officers, employees and agents as is
reasonably required in connection with the exercise of that Party’s rights and
obligations under this Agreement and subject to a binding non-disclosure
agreement that is at least as protective as this Section 11 (Confidentiality);
and (iv) not disclose Proprietary Information to any third party, provided,
however, that each Party may disclose Proprietary Information of the other Party
that is: (a) already in the public domain through no fault of the disclosing
Party;

 

— Proprietary and Confidential —

Page 10

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) discovered or created by the receiving Party without reference to the
Proprietary Information of the disclosing Party; (c) otherwise made known to the
receiving Party through no wrongful conduct of the receiving Party or the entity
providing the information to the receiving Party; or (d) required to be
disclosed by judicial or other governmental action, order or regulation. The
confidentiality obligations of this Section 11 (Confidentiality) shall survive
the expiration or termination of this Agreement for a period of five (5) years.

11.4 Exceptions. Notwithstanding any provision of this Section 11
(Confidentiality) to the contrary, each Party may, subject to applicable export
control laws and regulations, disclose Proprietary Information, including the
terms of this Agreement: (i) in confidence, to legal counsel; (ii) in
confidence, to accountants, bankers, and other financing sources, solely for the
purposes of securing or maintaining financing; (iii) in confidence, to such
party’s insurance broker and any insurers solely for the purposes of securing
insurance and in settling any claim for loss; (iv) in connection with the
enforcement of this Agreement; and (v) in confidence, in connection with the due
diligence investigation of a merger, acquisition, or similar transaction.

12. Limitations of Liability and Disclaimer of Warranties.

12.1 LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, FOR
THE COST OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, OR FOR LOST REVENUES
OR PROFITS, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWSOEVER
CAUSED AND REGARDLESS OF THE THEORY OF LIABILITY, WHETHER BASED IN CONTRACT,
TORT, EQUITY OR OTHERWISE, INCLUDING NEGLIGENCE, PRODUCT LIABILITY, STRICT
LIABILITY, OR ANY OTHER THEORY OF LIABILITY.

12.2 LIMITATION OF LIABILITY. TO THE FULL EXTENT PERMITTED BY LAW, SPACEX’S
TOTAL AND CUMULATIVE LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT HOWSOEVER CAUSED AND REGARDLESS OF THE THEORY OF LIABILITY, WHETHER
BASED IN CONTRACT, TORT, EQUITY OR OTHERWISE, INCLUDING NEGLIGENCE, PRODUCT
LIABILITY, STRICT LIABILITY, OR ANY OTHER THEORY OF LIABILITY, SHALL IN NO EVENT
EXCEED [***…***]. SPACEX SHALL NOT BE LIABLE FOR ANY DAMAGE TO THE SATELLITE
BATCH AND ANY SATELLITE AND SATELLITE-RELATED EQUIPMENT (INCLUDING DISPENSER AND
RELATED EQUIPMENT) FROM MANUFACTURE THROUGH DELIVERY, INTEGRATION, STATIC FIRES
OF THE LAUNCH VEHICLE AND OTHER PRE-LAUNCH ACTIVITIES, LAUNCH, AND ON-

 

— Proprietary and Confidential —

Page 11

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ORBIT OPERATIONS. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1 (INSURANCE),
CUSTOMER SHALL BE RESPONSIBLE FOR PROCURING ALL INSURANCES RELATED TO THE
SATELLITE BATCH AND EVERY SATELLITE AND DISPENSER (WITH EXPRESS WAIVERS OF
SUBROGATION AS TO SPACEX AND ITS RELATED THIRD PARTIES).

12.3 DISCLAIMER OF WARRANTIES. SPACEX HAS NOT MADE, NOR DOES IT MAKE, ANY
REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF DESIGN, OPERATION, QUALITY,
WORKMANSHIP, SUITABILITY, RESULT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO THE LAUNCH VEHICLES, THE LAUNCH SERVICES, OR ANY
ASSOCIATED EQUIPMENT OR SERVICES. ANY IMPLIED WARRANTIES, INCLUDING WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXPRESSLY
DISCLAIMED.

12.4 Application. The limitations set forth in this Section 12 (Limitations of
Liability and Disclaimer of Warranties) shall apply even if the Parties have
been advised of the possibility of such losses or damages, and notwithstanding
any failure of essential purpose of any limited remedy set forth in this
Agreement. The Parties acknowledge that the amounts payable hereunder are based
in part on the limitations set forth in this Section 12 (Limitations of
Liability and Disclaimer of Warranties) and that such limitations are a
bargained-for and essential part of this Agreement.

13. Destruction of the Launch Vehicle and Satellite Batch. The Launch Range
safety official is authorized to destroy a Launch Vehicle and the applicable
Satellite Batch, without liability to either Party or either Party’s Related
Third Parties.

14. Termination.

14.1 Mutual Agreement. This Agreement may be terminated by mutual consent of the
Parties in a writing signed by duly authorized representatives of each Party.

14.2 Customer’s Right to Terminate. Provided Customer is not currently in
default of a material provision of this Agreement, Customer may terminate this
Agreement upon [***…***] prior written notice to SpaceX, as follows:

(a) Termination for Convenience. In the case where the first Launch under this
Agreement has yet to occur: at Customer’s convenience and for any reason,
Customer may terminate this Agreement, subject to a termination for convenience
fee retained by SpaceX equal to [***…***] of the Down Payment and [***…***] of
any Milestone

 

— Proprietary and Confidential —

Page 12

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Payments paid or payable as of [***…***], which amounts SpaceX shall retain
without further obligation or liability to Customer. Following the occurrence of
the first Launch under this Agreement, at Customer’s convenience and for any
reason: (i) outside of six (6) months prior to the first day of the Second
Launch Period (as initially established by the Parties unless the Launch Period
has been postponed for reasons attributable to SpaceX, in which case the Launch
Period shall be the currently-designated Launch Date), subject to a termination
for convenience fee retained by SpaceX equal to [***…***] of the Down Payment
and [***…***] of any Milestone Payments paid or payable as of the effective date
of termination, which amounts SpaceX shall retain without further obligation or
liability to Customer; or (ii) within six (6) months prior to the first day of
the Second Launch Period (as initially established by the Parties unless the
Launch Period has been postponed for reasons attributable to SpaceX, in which
case the Launch Period shall be the currently-designated Launch Date), subject
to a termination for convenience fee retained by SpaceX equal to [***…***] of
all amounts paid under this Agreement, which amounts SpaceX shall retain without
further obligation or liability to Customer. [***…***] Any amounts required to
be refunded to Customer under this Section 14.2(a) shall be paid by SpaceX to
Customer within [***…***] of notice of such termination.

(b) Termination for Delay. In the event SpaceX has delayed or provided notice of
delay of either Launch, other than for Excusable Delays, for an aggregate period
exceeding three hundred sixty-five (365) days beyond the last day of a Launch
Period (not including any coinciding or overlapping period of delay attributable
to Customer), Customer shall have the right to terminate in Customer’s
discretion either or both of the Launch Services (to the extent such Launch
Service(s) have not yet been performed) and obtain a refund of payments made
under this Agreement in connection with the affected Launch Service(s), such
right to be elected by Customer in writing and within [***…***] following the
conclusion of such three hundred sixty-five (365) day period. With respect to
any Launch Service terminated by Customer, Customer shall have no further
obligation or liability to SpaceX for such Launch Service. Unless disputed, any
amounts required to be refunded to Customer under this Section 14.2(b) shall be
paid by SpaceX to Customer within [***…***] of notice of such termination.

(c) Termination for Cause. In the event of a material breach by SpaceX of its
obligations under this Agreement, and if after having been given written notice
of the same by Customer, SpaceX fails to cure such material breach within
[***…***] of receipt of such notice, Customer shall have the right to obtain a
refund of any payments attributable under the terms of this Agreement to any
Launch not already performed hereunder or of payments made under this Agreement
in connection with the affected Launch Service, such right to be elected by
Customer in writing and within [***…***]

 

— Proprietary and Confidential —

Page 13

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

following the conclusion of such [***…***] period. Other than as provided for in
Section 14.2(b) (Termination for Delay), delay by SpaceX in achieving a
milestone or delay in performing the Launch Service (whether Excusable Delay or
not), shall not be deemed a material breach by SpaceX hereunder; and
(ii) nothing in this Agreement shall be construed as in any way obligating
SpaceX to refund any payments made in connection with any Launch already
performed hereunder. Any amounts required to be refunded to Customer under this
Section 14.2(c) shall be paid by SpaceX to Customer within [***…***] of notice
of such termination.

(d) Special Termination Right. In the event that SpaceX alone has delayed or
provided notice of delay of the First Launch Date, for an aggregate period
(exclusive of Excusable Delay and/or coinciding delay(s) caused or requested by
Customer) exceeding one hundred eight (180) days beyond the last day of the
first Launch Period, [***…***] Customer’s special termination right must be
exercised by a written notice that is executed by a corporate officer. Following
such termination, Customer shall have no further obligation or liability to
SpaceX for such first Launch Service, and SpaceX shall have no further
obligation or liability to Customer for such first Launch Service, and SpaceX’s
obligation with respect to the remaining Launch Service shall be limited to
launching a Satellite Batch consisting of no more than [***…***] with [***…***].
Any amounts required to be refunded to Customer under this Section 14.2(d) shall
be paid by SpaceX to Customer within [***…***] of notice of such termination.

14.3 SpaceX’s Right to Terminate. Provided SpaceX is not currently in default of
a material provision of this Agreement, SpaceX shall have the right to terminate
this Agreement and retain all payments made and all payments owed by Customer
hereunder as of the date of termination without further obligation or liability
to Customer, as follows:

(a) Termination for Cause. In the event of material breach by Customer of its
obligations under this Agreement (including any payment obligation hereunder),
and if after having been given written notice of the same by SpaceX, Customer
fails to cure such material breach within: (i) [***…***] of receipt of such
notice in the event the material breach involves a payment obligation; or
(ii) [***…***] of receipt of such notice in the event the material breach does
not involve a payment obligation, provided that other than as provided for in
Section 14.3(b) (Termination for Delay) Customer delays shall not be deemed a
material breach by Customer hereunder; or

(b) Termination for Delay. In the event Customer has delayed or provided notice
of delay of either Launch, other than for Excusable Delays, for an aggregate
period exceeding three hundred sixty-five (365) days beyond the last day of a
Launch Period

 

— Proprietary and Confidential —

Page 14

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(not including any coinciding or overlapping period of delay attributable to
SpaceX), then SpaceX shall have the right to terminate the applicable Launch
Service, such right to be elected by SpaceX in writing and within [***…***]
following the conclusion of such three hundred sixty-five (365) day period. With
respect to any Launch Service terminated by SpaceX under this Section 14.3(b),
SpaceX shall [***…***] and have no further obligation or liability to Customer
for such Launch Service.

15. Licenses. Each Party shall be responsible for obtaining any licenses,
authorizations, clearances, approvals or permits necessary to carry out its
obligations under this Agreement (“Licenses”). Each Party agrees to provide
reasonable assistance to the other Party as necessary to obtain such Licenses.
SpaceX shall be responsible for obtaining any Licenses required for the Launch
of a Launch Vehicle and Customer shall be responsible for obtaining any Licenses
required to launch and operate the Satellite Batch and each Satellite. SpaceX
and Customer agree to provide information and execute any documentation needed
to obtain such Licenses pursuant to applicable U.S. laws and regulations,
including the AECA and the CSLA. In the event that either Party is unable to
obtain a requisite License, then such Party’s inability to obtain a License
shall be deemed to be a material breach of this Agreement by such Party.

16. Compliance with Government Requirements. SpaceX and Customer shall comply
with the applicable national, federal, state and local laws and regulations, and
all Licenses issued in connection with the performance of this Agreement. In
addition, SpaceX and Customer shall comply with all U.S. export and import laws,
regulations, rules, licenses and agreements related to the Launch of the
Satellite Batch, including but not limited to the ITAR and EAR. Customer shall
be responsible for registration of the Satellite Batch and every Satellite, and
SpaceX shall be responsible for registration of the Launch Vehicles, pursuant to
the Convention on Registration of Objects Launched Into Outer Space, done
January 14, 1975.

17. Failure Review.

If any configuration of the Falcon 9 launch vehicle, [***…***], or its
derivatives, experiences a launch failure, then SpaceX shall only perform
subsequent Launch Services under this Agreement once the most probable cause of
the failure has been identified and corrective actions have been implemented to
the satisfaction of the applicable failure review team convened by SpaceX to
evaluate the root cause of such failure. SpaceX shall present to Customer the
results of the final investigation by the failure review team including probable
cause of failure, corrective action and impact on the Launch Services subject to
the confidentiality obligations under this Agreement and other reasonable
measures to protect proprietary information and applicable export control laws
and regulations.

 

— Proprietary and Confidential —

Page 15

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

18. Notices.

18.1 Transmittal. All notices and other transmittals under this Agreement shall
be in writing and shall be hand-delivered or sent via express mail, first class
mail, or electronic mail to the addresses specified below with written or
electronic confirmation of receipt, as applicable.

18.2 Notice Date. The date upon which any such communication is hand-delivered
or, if such communication is sent by mail or by electronic transmission, the
date upon which the addressee receives it shall be the effective date of such
communication.

18.3 Change of Address. Each Party shall promptly notify the other in the event
of any change in its address or designated contacts.

 

For correspondence sent to SpaceX:    With copies to: Space Exploration
Technologies Corp.    Space Exploration Technologies Corp. 1 Rocket Road    1030
15th Street, NW, Suite 220E Hawthorne, CA 90250    Washington, DC 20005 Attn:
[***…***]    Attn: [***…***] PH.: [***…***]    PH.: [***…***] Fax: [***…***]   
Fax: [***…***] Email: [***…***]    Email: [***…***] For correspondence sent to
Customer:    With a separately delivered copy to: ORBCOMM Inc.    ORBCOMM Inc.
2115 Linwood Avenue    22265 Pacific Boulevard Fort Lee, NJ 07024    Dulles,
VA 20166 Attn: [***…***]    Attn: [***…***] PH.: [***…***]    PH.: [***…***]
Fax: [***…***]    Fax: [***…***] Email: [***…***]    Email: [***…***]

18.4 Application. All written notices contemplated by this Agreement shall be
provided in accordance with this Section 18 (Notices).

 

— Proprietary and Confidential —

Page 16

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

19. Attachments.

19.1 Incorporation by Reference. The following attachments are incorporated into
this Agreement by reference and shall be an integral part of this Agreement:
(a) Exhibit A, Defined Terms; (b) Exhibit B, Statement of Work; (c) Exhibit C,
Form of Cross-Waiver; (d) Exhibit D, Interface Control Document; and (e) Exhibit
E, Launch Manifest Priority.

19.2 Precedence. In the event of conflict between the terms and conditions of
this Agreement and any of its attachments, the terms and conditions of this
Agreement shall govern. In the event of a conflict among the attachments, the
sequence shall be as follows, in descending order of precedence: [***…***].

20. Severability. If any portion of this Agreement is held invalid, the Parties
agree that such invalidity shall not affect the validity of the remaining
portions of this Agreement, unless applying such remaining portions would
frustrate the purpose of this Agreement.

21. Waiver. The failure of either Party to exercise any right granted in this
Agreement or to require the performance of any term of this Agreement (or the
waiver by either Party of any breach of this Agreement) shall not prevent a
subsequent exercise or enforcement of, or be deemed a waiver of any subsequent
breach of, the same or any other term of this Agreement.

22. No Joint Venture or Agency. Nothing in this Agreement shall constitute or
create a joint venture, partnership, or similar arrangement between the Parties.
No Party is authorized to act as agent for the other Party, except as expressly
stated herein.

23. Assignment. Subject to compliance with applicable law, either Party may
assign, delegate or otherwise transfer this Agreement, or any rights or
obligations under this Agreement, to any successor by way of merger, acquisition
or sale of all or substantially all of the assets relating to the performance of
this Agreement. SpaceX or its successor may also assign all or part of the right
to receive payments under this Agreement, provided that SpaceX or its successor
continue to perform the applicable obligations under this Agreement, and if
requested, provide to Customer written assurances to such effect. Any
assignment, delegation, or transfer of this Agreement made in contravention of
the terms hereof shall be null and void. Subject to the foregoing, this
Agreement shall be binding on and inure to the benefit of the Parties’
respective successors and permitted assigns.

24. Security Interests. Customer, upon prior written notice to SpaceX, may grant
security interests in its rights hereunder to lenders that provide financing to
Customer.

 

— Proprietary and Confidential —

Page 17

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

In the event that either Party is sold to or merged into another entity, its
responsibilities under this Agreement shall not be altered and the successor
organization shall be liable for performance of such Party’s obligations under
this Agreement. If requested by Customer, SpaceX shall provide its written
consent to such assignment (including the execution by SpaceX of a direct
agreement or consent and agreement in favor of the facility agent or equivalent
on behalf of Customer’s lenders and any Financing Entities, in a form reasonably
satisfactory to such agent and SpaceX and customary for financings) on terms and
conditions as may be requested by Customer’s lenders, provided that SpaceX’s
consent would not impair, create a risk to, or otherwise prejudice its rights
and benefits hereunder, increase its liabilities or obligations hereunder unless
otherwise specified in this Agreement.

25. Lender Requirements.

The Parties recognize that certain of Customer’s payment obligations under this
Agreement may be financed through external sources. Notwithstanding anything to
the contrary in this Agreement, and except for the restrictions and conditions
set forth in Section 11 (Confidentiality), and subject to applicable export
control laws and regulations, SpaceX shall provide to any of Customer’s lenders
or Financing Entities any information that such Financing Entity reasonably
requires and shall reasonably cooperate with such Financing Entity and Customer
to implement such financing. SpaceX agrees to negotiate in good faith and issue
such documents as may be reasonably required by any Financing Entity to
implement such financing, including a contingent assignment of this Agreement to
such Financing Entity, under terms reasonably acceptable to SpaceX, but in no
event shall SpaceX be obligated to agree to anything (including agreement to
make modifications to this Agreement or the SOW that would impair, create a risk
to, or otherwise prejudice its rights and benefits hereunder, increase its
liabilities or obligations hereunder unless otherwise specified in this
Agreement.

26. Governing Law; Venue. This Agreement and its performance by the Parties
shall be governed by and construed in accordance with the laws of the State of
New York, U.S.A., without regard to provisions on the conflicts of laws. The
provisions of the United Nations Convention for the International Sale of Goods
shall not be applicable to this Agreement. The Parties agree that all actions or
proceedings arising in connection with this Agreement shall be litigated
exclusively in the State and Federal courts located in the State of New York,
U.S.A. The aforementioned choice of venue is intended by the Parties to be
mandatory and not permissive in nature. Each Party hereby waives any right it
may have to assert the doctrine of forum non conveniens, to object to venue with
respect to any proceeding brought in accordance with this paragraph, or to
assert

 

— Proprietary and Confidential —

Page 18

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

any defense of sovereign immunity in any legal action, suit, proceeding or other
claim arising under this Agreement. The Parties further stipulate that the State
and Federal courts located in New York shall have in personam jurisdiction and
venue over each of them for the purpose of litigating any dispute, controversy,
or proceeding arising out of or related to this Agreement. Each Party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this paragraph by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in this Agreement. Any final judgment
rendered against a Party in any action or proceeding shall be conclusive as to
the subject of such final judgment and may be enforced in other jurisdictions in
any manner provided by law.

27. Entire Agreement. This Agreement, and all attachments hereto, supersedes all
prior communications, transactions, and understandings, whether oral or written,
with respect to the subject matter hereof and constitutes the sole and entire
agreement between the Parties pertaining to the subject matter hereof. For the
avoidance of doubt, any reference herein to the terminated Falcon 1e Agreement
is solely for purposes of acknowledging its termination by mutual agreement and
providing historical context; nothing in this Agreement is intended to
incorporate, preserve, extend, or restate any obligation or liability which may
have existed thereunder or arisen therefrom.

28. Modification. No modification or amendment to, or addition, deletion or
waiver of any of the terms or conditions of this Agreement shall be binding on
either Party unless agreed by both Parties and evidenced by a written document
signed by a duly authorized representative of each Party.

29. Insurance Support. Subject to compliance with applicable law, SpaceX shall
cooperate with Customer’s efforts to obtain and maintain, and to file and settle
any claims under, launch insurance for the Satellite Batch, including without
limitation, preparing an industry-standard insurance briefing package,
responding to insurers’ questions, delivering requested information regarding
the Launch Vehicle and the Launch Range, conducting insurance briefings and
facilitating site inspections as required to obtain and maintain such insurance.

30. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument. This Agreement may be executed by facsimile or other equivalent
electronic signature which signatures shall constitute original signatures.

31. Fees and Expenses. The late fees (described in Section 4.5 (Late Fees)),
delay fees (described in Section 9 (Delays)) and termination fees (described in
Section 14

 

— Proprietary and Confidential —

Page 19

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(Termination)) represent the Parties’ current, reasonable and good faith
estimates of damages to be incurred as a result of delay or termination and do
not serve as a penalty.

[SIGNATURES ON FOLLOWING PAGE]

 

— Proprietary and Confidential —

Page 20

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement by their duly
authorized officers effective as of the Effective Date.

 

Space Exploration Technologies Corp.     ORBCOMM Inc. By:  

/S/ Gwynne Shotwell

    By:  

/S/ Marc Eisenberg

Name:   Gwynne Shotwell, President     Name:   Marc Eisenberg, Chief Executive
Officer Date:   December 21, 2012     Date:   December 21, 2012

 

— Proprietary and Confidential —

Page 21

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“AECA” means the Arms Export Control Act of 1976, as amended, 22 U.S.C. § 2778,
and the regulations promulgated thereunder, including: ITAR and the regulations
for the Importation of Arms, Ammunition and Implements of War, 27 C.F.R.
Part 447.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Contract Price” shall have the meaning set forth in Section 3 (Price).

“Constructive Total Failure” means that, due directly to a Deviation, either of
the following situations occur, as reasonably determined by available flight
telemetry data or other objective evidence: (a) each Satellite’s capability to
operate in accordance with its performance specifications is reduced by
[***…***] or more; or (b) each Satellite’s ability to operate for its intended
commercial lifetime is reduced by [***…***] or more. A determination of
Constructive Total Failure shall be made no later than forty-five (45) days
after the Launch Date. For the sake of clarity, measurement of a Satellite’s
capability to operate shall be determined solely based on [***…***]. For
purposes of a Launch and In-Orbit Insurance policy, if any (and not for any
other purpose hereunder), this definition may be modified independently of this
Agreement to reflect the meaning ascribed to the concept of “constructive total
loss” or “constructive total failure”, as applicable, in Customer’s policy of
Launch and In-Orbit Insurance, if any, in place at the time of the applicable
Launch.

“CSLA” means the Commercial Space Launch Act, as amended, 51 U.S.C. §§ 50901, et
seq., and the regulations issued pursuant thereto, including: the Commercial
Space Transportation Regulations, 14 C.F.R. Parts 400-460.

“Customer” shall have the meaning set forth in the introductory paragraph.

“Customer Taxes” shall have the meaning set forth in Section 6 (Taxes).

“Deviation” means, due primarily to the Launch Vehicle (and not due primarily to
the Satellite Batch, any Satellite, Dispenser or separation system), material
non-compliance with the specifications included in the Interface Control
Document, including its reference documents, applicable documents and annexes,
with respect to: [***…***].

 

— Proprietary and Confidential —

Page 22

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Dispenser” means the hardware, including the strongback adaptor and/or ESPA
Ring adaptor, to be delivered to the Launch Site for integration with a Launch
Vehicle (including all embedded firmware and software) to interface with,
integrate the Satellites as a Satellite Batch, and separate and deploy the
Satellites into their designated orbit. The Dispenser is not considered an
integral part of the Launch Vehicle for purposes of this Agreement and shall be
separately procured by Customer.

“Down Payment” shall have the meaning set forth in Section 4.1 (Down Payment).

“EAR” means the Export Administration Regulations administered by the Bureau of
Industry and Security, U.S. Department of Commerce, 15 C.F.R. Parts 730-744, in
effect under the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-1707, pursuant to Executive Order 13222 of August 17, 2001.

“Effective Date” shall have the meaning set forth in the introductory paragraph.

“Excusable Delays” means a delay by a Party in the performance of its
obligations or commitments under this Agreement that is beyond the control of
such Party and not due to its fault or negligence in reasonably anticipating and
avoiding such delays, including acts of God, acts of government in its sovereign
capacity, launch range unavailability for Launch, acts or threat of terrorism,
earthquake, riot, revolution, hijacking, fire, embargo, sabotage, or
interruption of essential services such as electricity, natural gas, fuels
and/or water. Notwithstanding the above, other than an Excusable Delay
applicable to contractor or subcontractor, failure by a contractor or
subcontractor of Customer (including the contractor responsible for manufacture
of the Satellites and/or the Dispenser, and its contractors and subcontractors)
to timely perform it obligations to Customer and/or deliver any Satellite,
Satellite Batch, or component thereof, or Dispenser or component thereof, and/or
failure of either Party timely to obtain any required governmental license,
permit or authorization shall not be deemed an Excusable Delay.

“Falcon 1e Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Financing Entity(ies)” means any entity (other than SpaceX or parties related
to SpaceX), which has been specifically identified in a written notification to
SpaceX as providing financing Customer.

“First Launch Date” shall have the meaning set forth in Section 5.1
(Scheduling).

“First Launch Interval” shall have the meaning set forth in Section 5.1
(Scheduling).

 

— Proprietary and Confidential —

Page 23

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“First Launch Period” shall have the meaning set forth in Section 5.1
(Scheduling).

“First Launch Slot” shall have the meaning set forth in Section 5.1.
(Scheduling).

“Intentional Ignition” means any time prior to Launch when the ignition command
is given for the purpose of ignition of the first stage of a Launch Vehicle.

“Interface Control Document” means that document to be attached as Exhibit D to
this Agreement, which shall be prepared by SpaceX with data to be supplied by
Customer, negotiated in good faith and mutually agreed upon in writing by both
Parties prior to the beginning of the first Launch Period.

“Inventions” means all ideas, designs, concepts, techniques, inventions,
discoveries, works of authorship, modifications, improvements, or derivative
works, regardless of patentability.

“ITAR” means the International Traffic in Arms Regulations administered by the
Directorate of Defense Trade Controls, U.S. Department of State, 22 C.F.R.
Parts 120-130, pursuant to the AECA.

“Launch” means Intentional Ignition, for the purpose of Satellite Batch
carriage, followed by either (i) Lift-Off or (ii) the loss or destruction of the
Satellite Batch and/or the Launch Vehicle.

“Launch Activities” shall have the meaning set forth in Section 7.1 (Insurance).

“Launch and In-Orbit Insurance” means insurance purchased by Customer or any
affiliate, or Related Third Party of Customer covering either or both of:
(i) the risks of loss with respect to the Satellites; and (ii) the value of the
Launch Service.

“Launch Date” shall mean either the First Launch Date or the Second Launch Date,
as the case may be. If a Launch Date has not yet been established in accordance
with this Agreement, the Launch Date shall be deemed to be the last day of the
applicable Launch Period, Launch Slot, or Launch Interval, as applicable.

“Launch Failure” means either (a) Total Failure or (b) Constructive Total
Failure.

“Launch Interval” shall mean either the First Launch Interval or the Second
Launch Interval, as the case may be.

“Launch Period” shall mean either the First Launch Period or the Second Launch
Period, as the case may be.

 

— Proprietary and Confidential —

Page 24

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Launch Price” shall have the meaning set forth in Section 3 (Price).

“Launch Range” means the U.S. Governmental authorities and office with
jurisdiction over the Launch Site.

“Launch Service” means those services, including the Launch, described in the
SOW for a distinct mission to be performed by SpaceX under this Agreement.

“Launch Site” means the SpaceX launch facility at Cape Canaveral, Florida, or
another site mutually agreed upon by the Parties.

“Launch Slot” shall mean either the First Launch Slot or the Second Launch Slot,
as the case may be.

“Launch Vehicle” shall mean the SpaceX Falcon 9 launch vehicle, [***…***], with
a fairing configuration and as configured by SpaceX to perform the Launch of the
applicable Satellite Batch.

“Licenses” shall have the meaning set forth in Section 15 (Licenses).

“Lift-Off” means physical separation of the applicable Launch Vehicle from the
launch pad and release of the hold-down restraints.

“Milestone Payment” shall have the meaning set forth in Section 4.2 (Milestone
Payments).

“Non-Interference Basis” shall mean, with respect to any additional payload,
such additional payload does not adversely affect a Satellite with respect to
the following parameters: orbit; inclination; envelope; mass; attachment
hardware; natural frequency; or launch schedule.

“Parties” shall mean Customer and SpaceX.

“Party” shall mean Customer or SpaceX.

“Payload” shall mean a Satellite or Satellite Mass Simulator.

“Payloads” shall mean Satellites and/or Satellite Mass Simulators.

“Proprietary Information” means all non-public confidential, proprietary and
trade secret information and materials, whether in written, oral, electronic or
other format, including all business, technical and other information that is
marked as “Confidential” or “Proprietary” or that a reasonable person would
assume to be confidential based upon the subject matter of such information or
the manner in which it was disclosed.

 

— Proprietary and Confidential —

Page 25

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Related Third Parties” means (a) the Parties’ respective contractors and
subcontractors involved in the performance of this Agreement and their
respective directors, officers, employees, and agents; (b) the Parties’
respective directors, officers, employees, and agents; and (c) any entity or
person with any valid interest in the Satellite Batches, the Launch Services or
the ground support equipment. For the avoidance of doubt, the Related Third
Parties of Customer shall be deemed to include the manufacturer of the
Dispenser.

“Satellite” means any Orbcomm Generation 2 Satellite forming part of a Satellite
Batch supplied by Customer for Launch by SpaceX pursuant to this Agreement.

“Satellite Batch” shall have the meaning set forth in the recitals of this
Agreement. For the avoidance of doubt: a Satellite Batch may consist of
Satellites or a combination of Satellites and Satellite Mass Simulators.

“Second Launch Date” shall have the meaning set forth in Section 5.1
(Scheduling).

“Second Launch Interval” shall have the meaning set forth in Section 5.1
(Scheduling).

“Second Launch Period” shall have the meaning set forth in Section 5.1
(Scheduling).

“Second Launch Slot” shall have the meaning set forth in Section 5.1
(Scheduling).

“Satellite Mass Simulator” means mass ballast provided by Customer (at
Customer’s sole expense) for integration into a given Satellite Batch for Launch
by SpaceX, in lieu of an actual Satellite. The mass properties of the simulator
shall conform to ICD mass properties and mechanical interface definition for an
actual Satellite.

“SOW” shall have the meaning set forth in Section 2 (Services) of this
Agreement.

“SpaceX” shall have the meaning set forth in the introductory paragraph.

“SpaceX Account” shall mean the following SpaceX bank and account: [***…***].

“Taxes” means all taxes, customs, duties, or similar tariffs and fees that may
levied or collected upon the services or payments contemplated by this
Agreement.

“Terminated Ignition” means Intentional Ignition not followed by Lift-Off or
Launch Failure. For the avoidance of doubt, a Terminated Ignition shall not
constitute a Launch.

 

— Proprietary and Confidential —

Page 26

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Total Failure” means that, due to causes primarily attributable to a Launch
Vehicle and Launch Vehicle-related events that occur at any time from
Intentional Ignition until separation of a Satellite Batch from a Launch
Vehicle, the Satellite Batch is destroyed, permanently lost or unable to be
physically separated from the Launch Vehicle. For purposes of a Launch and
In-Orbit Insurance policy, if any (and not for any other purpose hereunder),
this definition shall be modified to reflect the meaning ascribed to the concept
of “total failure” or “total loss”, as applicable, in Customer’s policy of
Launch and In-Orbit Insurance, if any, in place at the time of the applicable
Launch.

 

— Proprietary and Confidential —

Page 27

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B

STATEMENT OF WORK

[ATTACHED]

[***…***]

 

— Proprietary and Confidential —

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Cross-Waiver Required by the U.S. Licensing Authority

Please see current form United States FAA Cross-Waiver at the following
hyperlink:

http://edocket.access.gpo.gov/cfr_2011/janqtr/pdf/14cfr440AppB.pdf

In the event this link is ever deactivated, the Form of Cross Waiver shall be
the most recent Form of Cross Waiver published in the United States Code of
Federal Regulations.

 

— Proprietary and Confidential —

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT D – INTERFACE CONTROL DOCUMENT

[TBD - TO BE PROVIDED BY SPACEX AND MUTUALLY AGREED]

 

— Proprietary and Confidential —

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT E – LAUNCH MANIFEST PRIORITY [***…***]

 

— Proprietary and Confidential —

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.